                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 1 of 26



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 LEON M. BROWN, Individually and on Behalf                Case No.
 of All Others Similarly Situated,

                                    Plaintiff,            CLASS ACTION COMPLAINT

           v.

 OPERA LIMITED, YAHUI ZHOU, FRODE                         JURY TRIAL DEMANDED
 JACOBSEN, HONGYI ZHOU, and HAN
 FANG,

                                    Defendants.




         Plaintiff Leon M. Brown (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the investigation

conducted by and through Plaintiff’s attorneys, which included, among other things, a review of

the Defendants’ public documents, conference calls and announcements made by Defendants,

United States (“U.S.”) Securities and Exchange Commission (“SEC”) filings, wire and press

releases published by and regarding Opera Limited (“Opera” or the “Company”), analysts’ reports

and advisories about the Company, and information readily obtainable on the Internet. Plaintiff

believes that substantial evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                                    NATURE OF THE ACTION

         1.      This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants that purchased or otherwise acquired: (a) Opera American
{00358594;4 }
                                                    1
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 2 of 26



depositary shares (“ADSs”) pursuant and/or traceable to the Company’s initial public offering

commenced on or about July 27, 2018 (the “IPO” or “Offering”); and/or (b) Opera securities

between July 27, 2018 and January 15, 2020, both dates inclusive (the “Class Period”). Plaintiff

pursues claims against the Defendants under the Securities Act of 1933 (the “Securities Act”) and

the Securities Exchange Act of 1934 (the “Exchange Act”).

         2.      Opera was founded in 1996 and is headquartered in Oslo, Norway. The Company,

through its subsidiaries, provides mobile and Personal Computer (“PC”) web browser applications

in Ireland, Russia, and internationally, under the Opera Mini, Opera for Android, Opera Touch,

and Opera for Computers brand names.

         3.      Opera has also increasingly invested in its fintech businesses, providing mobile

loan and financing applications marketed to Kenya, Nigeria, and India, under the OKash, OPesa,

CashBean, and OPay brand names, which are offered on Google LLC’s (“Google”) Play Store

marketplace, as downloadable applications.

         4.      On June 29, 2018, Opera filed a registration statement on Form F-1with the SEC in

connection with the IPO (Registration No. 333-226017), which, after several amendments, was

declared effective by the SEC on July 26, 2018 (the “Registration Statement”).

         5.      On July 27, 2018, Opera filed a prospectus for the IPO on Form 424B4 (the

“Prospectus”), which incorporated and formed part of the Registration Statement (collectively, the

“Offering Documents”). That same day, Opera’s ADSs began publicly trading on the NASDAQ

Global Select Market (“NASDAQ”) under the ticker symbol “OPRA” at the IPO price of $12.00

per ADS.




{00358594;4 }
                                                 2
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 3 of 26



         6.      On August 9, 2018, Opera completed its IPO, issuing 9,600,000 ADSs priced at

$12.00 per share, raising approximately $115.2 million in proceeds before underwriting discounts

and commissions, and other expenses.

         7.      The Offering Documents were negligently prepared and, as a result, contained

untrue statements of material fact or omitted to state other facts necessary to make the statements

made not misleading and were not prepared in accordance with the rules and regulations governing

their preparation. Additionally, throughout the Class Period, Defendants made materially false

and misleading statements regarding the Company’s business, operational and compliance

policies. Specifically, the Offering Documents and Defendants made false and/or misleading

statements and/or failed to disclose that: (i) Opera’s sustainable growth and market opportunity

for its browser applications was significantly overstated; (ii) Defendants’ funded, owned, or

otherwise controlled loan services applications and/or businesses relied on predatory lending

practices; (iii) all the foregoing, once revealed, were reasonably likely to have a material negative

impact on Opera’s financial prospects, especially with respect to its lending applications’

continued availability on the Google Play Store; and (iv) as a result, the Offering Documents and

Defendants’ statements were materially false and/or misleading and failed to state information

required to be stated therein.

         8.      On January 16, 2020, Hindenburg Research (“Hindenburg”) published a report

asserting that Hindenburg had “a 12-month price target of $2.60 on Opera, representing a 70%

downside.” Among other issues, Hindenburg reported that Opera’s “browser market share is

declining rapidly, down ~30% since its IPO”; that Opera was involved in “predatory short-term

loans in Africa and India, deploying deceptive ‘bait and switch’ tactics to lure in borrowers and

charging egregious interest rates ranging from ~365-876%”; that Opera’s lending business


{00358594;4 }
                                                 3
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 4 of 26



applications, many of which are offered on Google’s Play Store—particularly, OKash, OPesa,

CashBean, and Opay—were “in black and white violation of numerous Google rules” aimed at

“curtail[ing] predatory lending”; and that consequently, Opera’s entire lending business was “at

risk of disappearing or being severely curtailed when Google notices” Opera’s alleged violation

of its rules.

         9.      On this news, Opera’s ADS price fell $1.69 per share, or 18.74%, to close at $7.33

per share on January 16, 2020.

         10.     As of the time this Complaint was filed, Opera ADSs continue to trade below the

IPO price, damaging investors.

         11.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of Opera’ securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

         12.      The claims asserted herein arise under and pursuant to Sections 11 and 15 of the

Securities Act (15 U.S.C. §§ 77k and 77o), and Sections 10(b) and 20(a) of the Exchange Act (15

U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. §

240.10b-5).

         13.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v), and Section 27 of the Exchange

Act (15 U.S.C. § 78aa).

         14.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Opera securities trade on the NASDAQ,

located within this Judicial District.


{00358594;4 }
                                                  4
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 5 of 26



         15.      In connection with the acts alleged in this Complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications, and the facilities of the national securities

markets.

                                              PARTIES

         16.      Plaintiff, as set forth in the attached Certification, acquired Opera ADSs pursuant

and/or traceable to the Offering Documents issued in connection with the Company’s IPO, and/or

purchased or otherwise acquired Opera securities at artificially inflated prices during the Class

Period, and suffered damages as a result of the federal securities law violations and false and/or

misleading statements and/or material omissions alleged herein.

         17.      Defendant Opera is a Cayman Islands corporation, with principal executive offices

located at Gjerdrums vei 19, 0484 Oslo, Norway. Opera securities trade in an efficient market on

the NASDAQ under the ticker symbol “OPRA.”

         18.      Defendant Yahui Zhou (“Y. Zhou”) has served as Opera’s Chairman of the Board

(“Chairman”) and Chief Executive Officer (“CEO”) at all relevant times. Y. Zhou signed or

authorized the signing of the Offering Documents filed with the SEC.

         19.      Defendant Frode Jacobsen (“Jacobsen”) has served as Opera’s Chief Financial

Officer at all relevant times. Jacobsen signed or authorized the signing of the Offering Documents

filed with the SEC.

         20.      Defendants Y. Zhou and Jacobsen are sometimes referred to herein collectively as

the “Exchange Act Individual Defendants.”

         21.      The Exchange Act Individual Defendants possessed the power and authority to

control the contents of Opera’s SEC filings, press releases, and other market communications. The


{00358594;4 }
                                                  5
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 6 of 26



Exchange Act Individual Defendants were provided with copies of Opera’s SEC filings and press

releases alleged herein to be misleading prior to or shortly after their issuance and had the ability

and opportunity to prevent their issuance or to cause them to be corrected. Because of their

positions with Opera, and their access to material information available to them but not to the

public, the Exchange Act Individual Defendants knew that the adverse facts specified herein had

not been disclosed to and were being concealed from the public, and that the positive

representations being made were then materially false and misleading. The Exchange Act

Individual Defendants are liable for the false statements and omissions pleaded herein.

         22.      Opera and the Exchange Act Individual Defendants are sometimes referred to

herein collectively as the “Exchange Act Defendants.”

         23.      Defendant Hongyi Zhou (“H. Zhou”) served as a Director of Opera at the time of

the IPO. H. Zhou signed or authorized the signing of the Offering Documents filed with the SEC.

         24.      Defendant Han Fang (“Fang”) served as a Director of Opera at the time of the IPO.

Fang signed or authorized the signing of the Offering Documents filed with the SEC.

         25.     The Exchange Act Individual Defendants and Defendants H. Zhou and Fang are

sometimes referred to herein collectively as the “Securities Act Individual Defendants.”

         26.     As directors, executive officers and/or major shareholders of the Company, the

Securities Act Individual Defendants participated in the solicitation and sale of Opera ADSs in the

IPO for their own benefit and the benefit of Opera. The Securities Act Individual Defendants were

key members of the IPO working group and executives of Opera who pitched investors to purchase

the shares sold in the IPO, including in IPO road shows.

         27.     The Exchange Act Defendants and the Securities Act Individual Defendants are

sometimes collectively, in whole or in part, referred to herein as the “Defendants.”


{00358594;4 }
                                                  6
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 7 of 26



                                SUBSTANTIVE ALLEGATIONS

                                           Background

         28.     Opera was founded in 1996 and is headquartered in Oslo, Norway. The Company,

through its subsidiaries, provides mobile and PC web browser applications in Ireland, Russia, and

internationally, under the Opera Mini, Opera for Android, Opera Touch, and Opera for Computers

brand names.

         29.     Opera has also increasingly invested in its fintech businesses, providing mobile

loan and financing applications marketed to Kenya, Nigeria, and India, under the OKash, OPesa,

CashBean, and OPay brand names, which are offered on Google’s Play Store marketplace as

downloadable applications. These applications are provided either through direct- or subsidiary-

owned entities, or joint ventures with so-called “associates” controlled by the Company’s CEO

and Chairman, Defendant Y. Zhou, who the Company acknowledges in its SEC filings also

controls Opera.

         30.     On June 29, 2018, Opera filed the Registration Statement with the SEC, which was

declared effective on July 26, 2018.

         31.     On July 27, 2018, Opera filed the Prospectus with the SEC, which incorporated and

formed part of the Registration Statement. That same day, Opera’s ADSs began publicly trading

on the NASDAQ under the ticker symbol “OPRA” at the Offering price of $12.00 per ADS.

         Materially False and Misleading Statements Issued in the Offering Documents

         32.      The Offering Documents widely touted both the market opportunity and the

current user base for Opera’s mobile and PC browsing applications. Specifically, under the

Prospectus’s “Our Key Strengths” section, Defendants touted a variety of Opera’s purported

advantages in the mobile browsing markets, summarized in headings, including, inter alia, an


{00358594;4 }
                                                 7
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 8 of 26



“Established Global Internet Brand with a Massive User Base,” “Innovative Products

Propelling Robust Organic Growth,” and a “Proven Monetization Model” (all emphases in

original).

         33.      Under the first of these headings alone, the Prospectus made numerous claims

purportedly evidencing Opera’s strong position as a leading browsing applications provider,

touting, inter alia, that “[Defendants] . . . believe we are the largest independent mobile browser

provider worldwide in terms of user base”; “[w]e hold a commanding leadership in South Asia,

Southeast Asia and Africa”; “[w]e . . . have one of the largest independent PC browsers worldwide,

with a strong presence particularly in Europe”; that, “[i]n the first quarter of 2018, we served 321.7

million average [monthly average users (‘MAUs’)] with 264.3 million mobile average MAUs and

57.4 million PC average MAUs around the globe”; and that, according to a research firm, “Opera

has ranked among the top 30 publishers in terms of app downloads on Google Play in each year

from 2014 to 2017.”

         34.      In discussing the number of Opera’s mobile browsing users, the Prospectus touted

that the “Opera Mini and Opera for Android user base reached 264.3 million average MAUs in the

first quarter of 2018, of which 182.0 million were smartphone users and 82.3 million were feature

phone users,” and that the Company’s “smartphone user base continues to grow rapidly throughout

the world.”

         35.      In discussing Opera’s PC browsing users, the Prospectus represented that the

Company has “a large and active global PC user base with 57.4 million average MAUs in the first

quarter of 2018”; that the Company’s “strongest PC region has been Europe, representing 70% of

our user base”; and that the Company “ha[s] recently experienced significant growth in other

geographies such as Asia and the Americas.”


{00358594;4 }
                                                  8
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 9 of 26



         36.      With respect to product marketing and distribution, the Prospectus touted that

Opera’s “main source of marketing for [its] products and services is ‘word-of-mouth’ from our

large user base,” while noting that, “[d]uring the three months ended March 31, 2018, organic

installs represented approximately 69.7% of [the Company’s] new smartphone users.”

         37.      The Prospectus also downplayed Opera’s competition from other large browsing

application providers—including Google’s Chrome browser, Apple Inc.’s Safari browser, and

Microsoft Corporation’s Internet Explorer and Edge browsers—by stressing how, “[u]nlike . . .

other large competitors, we primarily focus on key growth markets outside North America, which

enables us to integrate unique content to local Opera News users via our evolving algorithm,” and

touting the Company’s particularly strong foothold in Africa, South Asia, Southeast Asia, and

Europe.

         38.      The Prospectus also provided only vague descriptions of Opera-affiliated entities

providing financial services. For example, with respect to Opesa, the Prospectus merely noted the

existence of a subsidiary named Opesa South Africa (Pty) Limited, which is briefly described as

“our wholly owned subsidiary established in South Africa on March 15, 2017, [which] is an

operating entity that employs our staff in South Africa and engages in local collections and

monetization.”

         39.      The Prospectus described Opay in a similar manner, referring to an entity called

Opay Digital Services Limited (HK) (“Opay Digital”). With respect to its business relationship

with, revenues from, and funding of Opay Digital, the Prospectus stated, in relevant part:

         Opay Digital Services Limited (HK), or Opay, is our equity investee which our
         chief executive officer and chairman controls through Balder Investment Inc.,
         where certain of our other officers also have financial interests but no voting rights.
         Opay is an online payment service provider targeting African users. In 2017, we
         provided a loan of US$5.6 million to Opay in relation to its business expansion in
         Nigeria. In 2018, we provided a loan of US$0.4 million to Opay in relation to its

{00358594;4 }
                                                   9
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 10 of 26



         business expansion in Kenya. Both loans are interest-free for the first 60 days and
         are due and payable upon notice. We also provided professional services to Opay
         and recorded operating revenue of US$2.8 million in 2017. As of March 31, 2018,
         we had US$5.5 million of trade receivable and US$1.0 million loan receivable, due
         from Opay. Our investment in and relevant transactions with Opay are in line with
         our business growth strategy and we expect to continue investing in Opay as its
         business develops.

         40.      The statements referenced in ¶¶ 32-39 were materially false and misleading

because the Offering Documents were negligently prepared and, as a result, contained untrue

statements of material fact or omitted to state other facts necessary to make the statements made

not misleading and were not prepared in accordance with the rules and regulations governing their

preparation. Specifically, the Offering Documents made false and/or misleading statements and/or

failed to disclose that: (i) Opera’s sustainable growth and market opportunity for its browser

applications was significantly overstated; (ii) Defendants’ funded, owned, or otherwise controlled

loan services applications and/or businesses relied on predatory lending practices; (iii) all the

foregoing, once revealed, were reasonably likely to have a material negative impact on Opera’s

financial prospects, especially with respect to its lending applications’ continued availability on

the Google Play Store; and (iv) as a result, the Offering Documents were materially false and/or

misleading and failed to state information required to be stated therein.

          Materially False and Misleading Statements Issued During the Class Period

         41.      The Class Period begins on July 27, 2018, when Opera securities began publicly

trading on the NASDAQ.

         42.      On August 9, 2018, Opera completed its IPO, issuing 9,600,000 ADSs priced at

$12.00 per share, raising approximately $115.2 million in proceeds before underwriting discounts

and commissions, and other expenses.




{00358594;4 }
                                                 10
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 11 of 26



          43.     On February 21, 2019, Opera issued a press release announcing its fourth quarter

and full year 2018 financial results (the “4Q/FY18 Press Release”). That press release highlighted

Opera’s “[c]ontinuation of strong growth in the fourth quarter,” which was purportedly “propelled

by growing user adoption of . . . Opera mobile and PC browsers, with records across all [its]

profitability metrics”; as well as touted that “[i]n the fourth quarter, Opera reached 208.0 million

average smartphone MAUs, and 60.9 million average PC MAUs, both representing all-time

highs.”

          44.     The 4Q/FY18 Press Release also quoted Defendant Jacobsen, who similarly

emphasized Opera’s continued rapid growth, representing that “[o]ver the past year, we added 33.6

million smartphone and PC users, representing a 14.3% user base growth which combined with

strengthened monetization to deliver a 33.7% annual revenue growth and new levels of scale

economics in our business model,” and how “[i]n the fourth quarter, our sequential growth in

search and advertising ARPU was 4.1% and 5.9%, respectively,” which “was driven by [inter alia]

our ability to grow users in well-monetized geographies.”

          45.     The 4Q/FY18 Press Release also discussed Opera’s investments in the lending

market. For example, it touted Opera’s 19.9% ownership share in Opay, which had “launched an

agent-centric operation in July as a means to reach the underserved population,” and that “[b]y

year-end, Opay had recruited 3,000 agents and December’s average daily transaction volume was

in excess of $1 million, with peak days exceeding $1.5 million, placing Opay among top-tier

mobile money providers in Nigeria less than one year after launch.”

          46.     In this same regard, the 4Q/FY18 Press Release touted Opera’s acquisition of the

digital lending application Okash from Opay Digital, representing that “[b]y the fourth quarter,

OKash generated $1.7 million of revenue from 280,000 microloans, and held active licenses to


{00358594;4 }
                                                 11
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 12 of 26



provide similar microfinance products in four other countries”; that “[f]or Opera, the acquisition

of the OKash business represents a new and profitable user-driven business opportunity that will

benefit from Opera’s existing reach and scale in relevant African and Asian markets, and of

relevant demographics”; and that “[t]he acquired OKash business is tracking towards

approximately $1.0 million of EBIT in the first quarter of 2019, and is expected to generate EBIT

in excess of $6 million for the year as a whole, resulting in an expected acquisition multiple of

below 1.6x 2019 EBIT.”

         47.      On April 17, 2019, Opera filed an Annual Report on Form 20-F with the SEC,

reporting the Company’s financial and operating results for the quarter and year ended December

31, 2018 (the “2018 20-F”). The 2018 20-F touted Opera’s developing fintech business, largely

repeating the Company’s assertions from the 4Q/FY18 Press Release concerning its relationship

with Opay Digital and the acquisition of OKash. With regard to OKash, the 2018 20-F additionally

touted that Opera’s “microfinance apps have been consistently achieving download volumes

amongst the top ten most downloaded free Android apps in Kenya,” and that “[a]s of 2019, a new

fintech revenue category will be included” in the Company’s reporting of its revenue recognition,

thereby indicating to investors that Opera’s enthusiastic foray into the fintech and lending market

would reap benefits for the Company and investors.

         48.      Finally, the 2018 20-F contained merely generic, boilerplate representations

concerning Opera’s reliance on Google’s Play Store to offer certain of its applications, stating, in

relevant part:

         We rely upon a number of third party channels to provide products and services to
         our users. For example, we primarily rely on third party application distribution
         channels, such as the . . . Google Play Store, to allow users to download our
         applications and games. In addition, we work closely with key mobile
         manufacturers to pre-install Opera products on their mobile phones . . . . If any of
         these third party channel providers . . . refuses to continue to provide its services to

{00358594;4 }
                                                   12
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 13 of 26



         us and our users for any reason, it may materially and adversely affect our business,
         financial condition and results of operations.

Plainly, this risk warning was a generic “catch-all” provision not tailored to Opera’s actual known

risks with respect to Google’s rules governing lending applications on its Google Play Store

marketplace.

         49.      Appended as exhibits to the 2018 20-F were signed certifications pursuant to the

Sarbanes-Oxley Act of 2002, wherein the Exchange Act Individual Defendants certified that “[t]he

[2018 20-F] fully complies with the requirements of Section 13(a) or 15(d) of the Securities

Exchange Act of 1934” and that “[t]he information contained in the [2018 20-F] fairly presents, in

all material respects, the financial condition and results of operations of the Company.”

         50.      The statements referenced in ¶¶ 43-49 were materially false and misleading

because the Exchange Act Defendants made false and/or misleading statements, as well as failed

to disclose material adverse facts about the Company’s business, operational and compliance

policies. Specifically, the Exchange Act Defendants made false and/or misleading statements

and/or failed to disclose that: (i) Opera’s sustainable growth and market opportunity for its

browser applications was significantly overstated; (ii) Defendants’ funded, owned, or otherwise

controlled loan services applications and/or businesses relied on predatory lending practices; (iii)

all the foregoing, once revealed, were reasonably likely to have a material negative impact on

Opera’s financial prospects, especially with respect to its lending applications’ continued

availability on the Google Play Store; and (iv) as a result, the Exchange Act Defendants’ public

statements were materially false and misleading at all relevant times.

                                   The Truth Begins to Emerge

         51.      On January 16, 2020, Hindenburg published a report asserting that Hindenburg had

“a 12-month price target of $2.60 on Opera, representing a 70% downside.” Among other issues,

{00358594;4 }
                                                  13
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 14 of 26



Hindenburg reported that Opera’s “browser market share is declining rapidly, down ~30% since

its IPO”; that Opera was involved in “predatory short-term loans in Africa and India, deploying

deceptive ‘bait and switch’ tactics to lure in borrowers and charging egregious interest rates

ranging from ~365-876%”; that Opera’s lending business applications, many of which are offered

on the Google Play Store—particularly, OKash, OPesa, CashBean, and Opay—were “in black and

white violation of numerous Google rules” aimed at “curtail[ing] predatory lending”; and that

consequently, Opera’s entire lending business was “at risk of disappearing or being severely

curtailed when Google notices” Opera’s alleged violation of its rules.

         52.      Specifically, with respect to market share, the Hindenburg report explained how

“[w]ithin months of transitioning to new management, Opera’s growth and profitability in the

browser and mobile ad business began to decline rapidly”; that “Opera’s global browser market

share has dropped from 5%+ pre-acquisition to just over 2% most recently”; and that “[i]n Opera’s

strongest market, Africa, the declines were even more pronounced,” falling from “highs of ~40%”

to “below 12% as of the most recent period.” The report further alleged that “Opera’s browser

share has quickly been squeezed out by Google on one side, and Safari on the other, as Android

and Apple have both developed stronger footholds on the continent.”

         53.      With respect to Opera’s owned and/or controlled lending applications, the

Hindenburg report explained that “Opera has 4 apps that collectively offer lending products in

Kenya, India, and Nigeria, mostly through Google’s Android operating system”; and that

“Google/Android has over 84% market share in Kenya, over 94% market share in India, and over

79% market share in Nigeria, making it the overwhelmingly dominant platform that individuals in

these markets use for personal loan apps.” However, the Hindenburg report further noted that

Google’s policy prohibits lending applications that “promote personal loans which require


{00358594;4 }
                                                 14
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 15 of 26



repayment in full in 60 days or less from the date the loan is issued”; that Hindenburg had its

consultants test Opera’s lending applications, and found that “none of the loan products offered

across Opera’s apps appear to be in compliance with [Google’s] policy” because “Opera’s entire

microlending business provides loans between 7 to 30 days”; and that Defendants concealed their

applications’ noncompliance from Google by falsely attesting that each application was in

compliance in their respective descriptions on the Google Play Store.

         54.      The report also cited several other violations of Google’s policy by these lending

applications, including, but not limited to, misrepresenting actual annual percentage rates (“APR”)

by claiming to have a maximum APR of between 12% to 33% in the lending applications’ Google

Play Store descriptions, when in reality three such applications imposed an APR of 365%, and

Opesa imposed an APR of 438%; and misrepresenting the typical loan and its total cost by

employing “bait and switch” tactics, which consisted of “lur[ing] in users with low rates and long

loan length terms” and, after the application is downloaded, “suggest[ing] users apply for a loan,

showing a slightly longer loan length and terms that suggest a higher interest rate,” and then

“[o]nce the user inputs their personal information and applies,” either “deny[ing] the borrower or

grant[ing] a short-term loan with sky-high rates.”

         55.      On this news, Opera’s ADS price fell $1.69 per share, or 18.74%, to close at $7.33

per share on January 16, 2020.

         56.      As of the time this Complaint was filed, Opera ADSs continued to trade below the

IPO price.

         57.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of Opera’ securities, Plaintiff and other Class members have suffered

significant losses and damages.


{00358594;4 }
                                                  15
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 16 of 26



                          PLAINTIFF’S CLASS ACTION ALLEGATIONS

         58.      Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons and entities other than

Defendants that purchased or otherwise acquired: (a) Opera ADSs in the IPO or purchased Opera

ADSs thereafter in the stock market pursuant and/or traceable to the Company’s Offering

Documents issued in connection with the IPO; or (b) Opera securities during the Class Period; and

were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers and

directors of the Company, at all relevant times, members of their immediate families and their

legal representatives, heirs, successors, or assigns, and any entity in which Defendants have or had

a controlling interest.

         59.      The members of the Class are so numerous that joinder of all members is

impracticable.     Throughout the Class Period, Opera securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by Opera or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

         60.      Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

         61.      Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.
{00358594;4 }
                                                   16
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 17 of 26



         62.        Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                •    whether the federal securities laws were violated by Defendants’ acts as alleged
                     herein;

                •    whether statements made by Defendants to the investing public in the Offering
                     Documents for the IPO, or during the Class Period, misrepresented material facts
                     about the business, operations and management of Opera;

                •    whether the Securities Act Individual Defendants negligently prepared the
                     Offering Documents for the IPO and, as a result, the Offering Documents
                     contained untrue statements of material fact or omitted to state other facts
                     necessary to make the statements made not misleading, and were not prepared in
                     accordance with the rules and regulations governing their preparation;

                •    whether the Exchange Act Individual Defendants caused Opera to issue false and
                     misleading financial statements during the Class Period;

                •    whether certain Defendants acted knowingly or recklessly in issuing false and
                     misleading financial statements;

                •    whether the prices of Opera securities during the Class Period were artificially
                     inflated because of the Defendants’ conduct complained of herein; and

                •    whether the members of the Class have sustained damages and, if so, what is the
                     proper measure of damages.

         63.        A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

         64.        Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:



{00358594;4 }
                                                      17
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 18 of 26



                •     Defendants made public misrepresentations or failed to disclose material facts
                      during the Class Period;

                •     the omissions and misrepresentations were material;

                •     Opera securities are traded in an efficient market;

                •     the Company’s shares were liquid and traded with moderate to heavy volume
                      during the Class Period;

                •     the Company traded on the NASDAQ and was covered by multiple analysts;

                •     the misrepresentations and omissions alleged would tend to induce a reasonable
                      investor to misjudge the value of the Company’s securities; and

                •     Plaintiff and members of the Class purchased, acquired and/or sold Opera
                      securities between the time the Defendants failed to disclose or misrepresented
                      material facts and the time the true facts were disclosed, without knowledge of
                      the omitted or misrepresented facts.

         65.        Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

         66.        Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                                 COUNT I

                (Violations of Section 11 of the Securities Act Against All Defendants)

         67.        Plaintiff repeats and incorporates each and every allegation contained above as if

fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

         68.        This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. § 77k,

on behalf of the Class, against Defendants.




{00358594;4 }
                                                     18
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 19 of 26



         69.      The Offering Documents for the IPO were inaccurate and misleading, contained

untrue statements of material facts, omitted to state other facts necessary to make the statements

made not misleading, and omitted to state material facts required to be stated therein.

         70.      Opera is the registrant for the IPO. Defendants named herein were responsible for

the contents and dissemination of the Offering Documents.

         71.      As issuer of the shares, Opera is strictly liable to Plaintiff and the Class for the

misstatements and omissions in the Offering Documents.

         72.      None of the Defendants named herein made a reasonable investigation or possessed

reasonable grounds for the belief that the statements contained in the Offering Documents were

true and without omissions of any material facts and were not misleading.

         73.      By reasons of the conduct herein alleged, each Defendant violated, and/or

controlled a person who violated Section 11 of the Securities Act.

         74.      Plaintiff acquired Opera shares pursuant and/or traceable to the Offering

Documents for the IPO.

         75.      Plaintiff and the Class have sustained damages. The value of Opera ADSs has

declined substantially subsequent to and because of Defendants’ violations.

                                              COUNT II

      (Violations of Section 15 of the Securities Act Against the Securities Act Individual

                                             Defendants)

         76.      Plaintiff repeats and incorporates each and every allegation contained above as if

fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

         77.      This Count is asserted against the Securities Act Individual Defendants and is based

upon Section 15 of the Securities Act, 15 U.S.C. § 77o.



{00358594;4 }
                                                   19
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 20 of 26



         78.      The Securities Act Individual Defendants, by virtue of their offices, directorship,

and specific acts were, at the time of the wrongs alleged herein and as set forth herein, controlling

persons of Opera within the meaning of Section 15 of the Securities Act. The Securities Act

Individual Defendants had the power and influence and exercised the same to cause Opera to

engage in the acts described herein.

         79.      The Securities Act Individual Defendants’ positions made them privy to and

provided them with actual knowledge of the material facts concealed from Plaintiff and the Class.

         80.      By virtue of the conduct alleged herein, the Securities Act Individual Defendants

are liable for the aforesaid wrongful conduct and are liable to Plaintiff and the Class for damages

suffered.

                                              COUNT III

 (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder

                               Against the Exchange Act Defendants)

         81.      Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

         82.      This Count is asserted against the Exchange Act Defendants and is based upon

Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder

by the SEC.

         83.      During the Class Period, the Exchange Act Defendants engaged in a plan, scheme,

conspiracy and course of conduct, pursuant to which they knowingly or recklessly engaged in acts,

transactions, practices and courses of business which operated as a fraud and deceit upon Plaintiff

and the other members of the Class; made various untrue statements of material facts and omitted

to state material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to
{00358594;4 }
                                                   20
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 21 of 26



defraud in connection with the purchase and sale of securities. Such scheme was intended to, and,

throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and other

Class members, as alleged herein; (ii) artificially inflate and maintain the market price of Opera

securities; and (iii) cause Plaintiff and other members of the Class to purchase or otherwise acquire

Opera securities and options at artificially inflated prices. In furtherance of this unlawful scheme,

plan and course of conduct, the Exchange Act Defendants, and each of them, took the actions set

forth herein.

         84.      Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Exchange Act Defendants participated directly or indirectly in the preparation and/or issuance of

the quarterly and annual reports, SEC filings, press releases and other statements and documents

described above, including statements made to securities analysts and the media that were designed

to influence the market for Opera securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Opera’s finances and business prospects.

         85.       By virtue of their positions at Opera, the Exchange Act Defendants had actual

knowledge of the materially false and misleading statements and material omissions alleged herein

and intended thereby to deceive Plaintiff and the other members of the Class, or, in the alternative,

the Exchange Act Defendants acted with reckless disregard for the truth in that they failed or

refused to ascertain and disclose such facts as would reveal the materially false and misleading

nature of the statements made, although such facts were readily available to the Exchange Act

Defendants. Said acts and omissions of the Exchange Act Defendants were committed willfully

or with reckless disregard for the truth. In addition, each of the Exchange Act Defendants knew




{00358594;4 }
                                                 21
                 Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 22 of 26



or recklessly disregarded that material facts were being misrepresented or omitted as described

above.

         86.        Information showing that the Exchange Act Defendants acted knowingly or with

reckless disregard for the truth is peculiarly within the Exchange Act Defendants’ knowledge and

control.        As the senior managers and/or directors of Opera, the Exchange Act Individual

Defendants had knowledge of the details of Opera’s internal affairs.

         87.        The Exchange Act Individual Defendants are liable both directly and indirectly for

the wrongs complained of herein. Because of their positions of control and authority, the Exchange

Act Individual Defendants were able to and did, directly or indirectly, control the content of the

statements of Opera. As officers and/or directors of a publicly-held company, the Exchange Act

Individual Defendants had a duty to disseminate timely, accurate, and truthful information with

respect to Opera’s businesses, operations, future financial condition and future prospects. As a

result of the dissemination of the aforementioned false and misleading reports, releases and public

statements, the market price of Opera securities was artificially inflated throughout the Class

Period. In ignorance of the adverse facts concerning Opera’s business and financial condition

which were concealed by the Exchange Act Defendants, Plaintiff and the other members of the

Class purchased or otherwise acquired Opera securities at artificially inflated prices and relied

upon the price of the securities, the integrity of the market for the securities and/or upon statements

disseminated by the Exchange Act Defendants, and were damaged thereby.

         88.        During the Class Period, Opera securities were traded on an active and efficient

market. Plaintiff and the other members of the Class, relying on the materially false and misleading

statements described herein, which the Exchange Act Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares


{00358594;4 }
                                                    22
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 23 of 26



of Opera securities at prices artificially inflated by the Exchange Act Defendants’ wrongful

conduct. Had Plaintiff and the other members of the Class known the truth, they would not have

purchased or otherwise acquired said securities, or would not have purchased or otherwise

acquired them at the inflated prices that were paid. At the time of the purchases and/or acquisitions

by Plaintiff and the Class, the true value of Opera securities was substantially lower than the prices

paid by Plaintiff and the other members of the Class. The market price of Opera securities declined

sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff and Class

members.

         89.      By reason of the conduct alleged herein, the Exchange Act Defendants knowingly

or recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-

5 promulgated thereunder.

         90.      As a direct and proximate result of the Exchange Act Defendants’ wrongful

conduct, Plaintiff and the other members of the Class suffered damages in connection with their

respective purchases, acquisitions and sales of the Company’s securities during the Class Period,

upon the disclosure that the Company had been disseminating misrepresented financial statements

to the investing public.

                                              COUNT IV

    (Violations of Section 20(a) of the Exchange Act Against the Exchange Act Individual

                                              Defendants)

         91.      Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

         92.      During the Class Period, the Exchange Act Individual Defendants participated in

the operation and management of Opera, and conducted and participated, directly and indirectly,

in the conduct of Opera’s business affairs. Because of their senior positions, they knew the adverse
{00358594;4 }
                                                   23
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 24 of 26



non-public information about Opera’s misstatement of income and expenses and false financial

statements.

         93.      As officers and/or directors of a publicly owned company, the Exchange Act

Individual Defendants had a duty to disseminate accurate and truthful information with respect to

Opera’s financial condition and results of operations, and to correct promptly any public

statements issued by Opera which had become materially false or misleading.

         94.      Because of their positions of control and authority as senior officers, the Exchange

Act Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Opera disseminated in the marketplace during the Class Period

concerning Opera’s results of operations. Throughout the Class Period, the Exchange Act

Individual Defendants exercised their power and authority to cause Opera to engage in the

wrongful acts complained of herein. The Exchange Act Individual Defendants therefore, were

“controlling persons” of Opera within the meaning of Section 20(a) of the Exchange Act. In this

capacity, they participated in the unlawful conduct alleged which artificially inflated the market

price of Opera securities.

         95.      Each of the Exchange Act Individual Defendants, therefore, acted as a controlling

person of Opera. By reason of their senior management positions and/or being directors of Opera,

each of the Exchange Act Individual Defendants had the power to direct the actions of, and

exercised the same to cause, Opera to engage in the unlawful acts and conduct complained of

herein. Each of the Exchange Act Individual Defendants exercised control over the general

operations of Opera and possessed the power to control the specific activities which comprise the

primary violations about which Plaintiff and the other members of the Class complain.




{00358594;4 }
                                                   24
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 25 of 26



         96.      By reason of the above conduct, the Exchange Act Individual Defendants are liable

pursuant to Section 20(a) of the Exchange Act for the violations committed by Opera.


                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands judgment against Defendants as follows:

         A.       Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

         B.       Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

of the acts and transactions alleged herein;

         C.       Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

         D.       Awarding such other and further relief as this Court may deem just and proper.

                                 DEMAND FOR TRIAL BY JURY

         Plaintiff hereby demands a trial by jury.


Dated: January 24, 2020                                   Respectfully submitted,

                                                          POMERANTZ LLP

                                                          /s/ Jeremy A. Lieberman
                                                          Jeremy A. Lieberman
                                                          J. Alexander Hood II
                                                          600 Third Avenue, 20th Floor
                                                          New York, New York 10016
                                                          Telephone: (212) 661-1100
                                                          Facsimile: (212) 661-8665
                                                          Email: jalieberman@pomlaw.com
                                                          Email: ahood@pomlaw.com

                                                          POMERANTZ LLP
                                                          Patrick V. Dahlstrom
                                                          10 South La Salle Street, Suite 3505
                                                          Chicago, Illinois 60603
                                                          Telephone: (312) 377-1181

{00358594;4 }
                                                     25
                Case 1:20-cv-00674 Document 1 Filed 01/24/20 Page 26 of 26



                                                 Facsimile: (312) 377-1184
                                                 Email: pdahlstrom@pomlaw.com

                                                 Attorneys for Plaintiff




{00358594;4 }
                                            26
